190 N.W.2d 780 (1971)
187 Neb. 341
Vern E. BOLE, Appellant,
v.
S. M. S. TRUCKING CO., Appellee.
No. 37896.
Supreme Court of Nebraska.
October 15, 1971.
*781 Kenneth P. Weiner, Stern, Harris, Feldman, Becker & Thompson, Omaha, for appellant.
Edwin Cassem, Cassem, Tierney, Adams & Henatsch, Omaha, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON and CLINTON, JJ.
NEWTON, Justice.
Plaintiff, a truck driver, was stopped by a deputy sheriff and charged with violating traffic regulations. Although the evidence is conflicting, it is ample to sustain a finding that plaintiff wrongfully assaulted the deputy sheriff and, as a consequence, was shot and received the injuries for which he seeks to recover.
The only assignment of error is in regard to the sufficiency of the evidence to sustain the finding and judgment of the trial court.
When an employee's injuries are caused by his willful negligence, he may not recover compensation. See s. 48-110, R.R.S.1943.
On appellate review of a workmen's compensation case in the Supreme Court, it will not be considered de novo if the findings of fact are supported by the evidence. See Gifford v. Ag Lime, Sand & Gravel Co., 187 Neb. 57, 187 N.W.2d 285.
The findings of fact and the judgment entered by the trial court are supported by the evidence adduced and the judgment is affirmed.
Affirmed.